DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 03/22/2022.

Claims 1, 3, 7, 8,  12, 16, 19 and 20 have been amended. 
Claims 6, 11, 15 and 18 have been canceled. 
Claims 1-5, 7-10, 16, 17, 19 and 20 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on 03/25/2022.

Claims 1, 3 and 8 have each been amended to the following final form:

Claim 1: A binder forming a booklet by bundling end portions of a plurality of sheets of paper such that paper addition or removal is possible, the binder comprising: 
a spread-shaped cover configured for sandwiching a bundle of the plurality of sheets of paper; 
a cover member having an opening portion along a back portion of the cover, and 
a plurality of clips arranged so as to be configured for moving forward and backward in the opening portion of the cover member and having a pair of holding pieces and claw portions respectively extending inward from tips of the holding pieces, 
wherein through holes through which the claw portions of the plurality of clips are respectively inserted are formed in each of front and back covers of the cover, and 
wherein the cover has a flap extending toward the tips of the holding pieces from the back portion of the through hole and a locking portion protruding inward in upper and lower edge portions of the holding piece of the clip.
Claim 3: The binder according to claim 1, wherein a dimension from the tip to a rear end of the holding piece of the clip and a dimension from the back portion of the cover to an edge portion of the through hole are substantially equal to each other.

Claim 8: The binder according to claim 2, wherein a dimension from the tip to a rear end of the holding piece of the clip and a dimension from the back portion of the cover to an edge portion of the through hole are substantially equal to each other.

REASONS FOR ALLOWANCE

Claims 1-5, 7-10, 12-14, 16, 17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the cover has a flap extending toward the tips of the holding pieces from the back portion of the through hole and a locking portion protruding inward in upper and lower edge portions of the holding piece of the clip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 03/22/2022, the claim rejections under 35 USC § 112 & 103 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677